Dissent of Judge Ewing.
I am constrained to dissent from the opinion j ust delivered. Bently and Watts were partners in the purchase of horses in Kentucky, with a view to the profit to be derived from their sale in a southern and remote State. They were known to be partners in the adventure, and held themselves out as such to the public, by repeated acknowledgments to various persons, and made purchases in Washington and Marion counties as partners. Though the two partners might make a contract limiting each other as to the number of horses to be purchased, or as to the time when they should cease buying, which would be binding, inter se, the public cannot look into their private arrangements, or be presumed to know what they are, nor ought individuals who sell upon the faith of the partnership to be bound by them. Trusting each other as partners, it cannot be presumed that the public would know that the powers of either partner to deal in and purchase horses, the subject of their partnership for southern speculation, would terminate with their starting a drove of their horses to market, or that either could not after-wards buy, upon the faith of the firm, and execute a contract, binding upon the firm for the consideration. If the partners, by private stipulation, cannot limit the powers of each other, toan agreed day, when their powers to purchase shall cease, so as to affect the public or escape from their partnership liability, neither can they, by private stipulation, that each of them will cease purchasing so soon as a drove is started to market, escape from their partnership liability for a purchase made by either after that period. The public can no more know that the powers of each partner to buy terminates when a drove is started than they can know that their powers terminate on an agreed day. But there is no express limitation of their powers to buy, to the time of starting a drove to market, to be found in the articles of co-partnership exhibited. The conclusion that their powers are to termi*268nate at that time is to be arrived at by implication only, and it is very questionable whether either, as between themselves, could make the other responsible for buying afterwards, in case a loss should accrue.
From starting a drove to market, it may be presumed by the public that the firm has obtained as many horses as they could obtain upon advantageous terms, or on terms that would be acceptable to them, or that they regard it to their advantage to start those they have to market, still reserving the right and power of each partner to add to the number by purchases on the road, or at home, to be sent on afterwards. But the public cannot know, and should not be presumed to know that the powers of each partner to deal in the very subject of their partnership, ceases that moment a drove is started to market. If the partner who is entrusted with the drove, in the neighbor, hood of their purchases and where they were known as dealing in partnership, and within a mile of the place of starting, after he had started, should be offered a good bargain by a neighbor, and should buy upon the faith of the firm, and execute a note for the price in the firm name, and put the horse into the drove, I cannot believe that his partner could escape from liability, upon the plea that the partnership terminated, or the implied power of each partner to buy, ceased by the starting of a drove to market, and that the vendor was bound to know that fact. If he could not escape in the supposed case, upon such a plea, neither ought he to escape when the purchase is made in an adjoining county, where the fact of their partnership may have reached, and have been known to Robinson, the promissee of the note, before he parted with his property. And if it was not known to him, the fact existed, and Robinson had a right to rely upon the representations of Watts, an accredited partner, who had been entrusted as such by Bentley, and also en. trusted with the whole of the partnership horses to sell, at least in relation to the subject of the partnership, the purchase and sale of horses. And if it was understood that the power of each partner to buy, had terminated, it is to be presumed that the son of Bentley, who was along, would have communicated the fact to Robinson. Be this *269as it may, Robinson has been induced to part with his property upon the name and credit of the firm, and most likely upon the name and credit of Bentley mainly, his horses, it is to be presumed, were put into the partnership drove, taken to the South, and their proceeds faithfully applied by Watts, the trusted partner of Bentley, to swell the profits of the partnership adventure, and the firm ought to be made liable for their price. If the proceeds were not so applied, the burthen of showing it should be made to rest upon Bentley, who trusted Watts, and held him out to the public as worthy of trust, rather than upon Robinson, who trusted to the firm name and credit, and not to Watts individually, to show that they were so applied.
If either are to lose, it is better for Bentley, who trusted to lose, than that Robinson who did not, should be made to lose. He who trusts most should lose most, is a sound maxim, and I think is applicable to the parties concerned.
Kentucky was the mart for buying and the South the mart for selling, and contracts for the purchase of horses, which were put into the drove, made by either partner, within the former State or country, before or after the drove were started to market, are, in my opinion, binding on the firm.